Citation Nr: 0104722	
Decision Date: 02/15/01    Archive Date: 02/20/01

DOCKET NO.  99-21 411	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for residuals of an 
injury to the right lower extremity.  

2.  Entitlement to service connection for residuals of an 
injury to the left lower extremity.  


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Service


ATTORNEY FOR THE BOARD

Daniel R. McGarry



INTRODUCTION

The veteran had active service from April to August 1998.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1999 rating decision in which 
the Atlanta, Georgia, regional office (RO) denied service 
connection for residuals of stress fractures of the right 
second metatarsal and the left tibial shaft (claimed as 
injuries to both feet, legs, and right ankle).  

Furthermore, in a statement received at the Board in January 
2001, the veteran appeared to raise the issue of entitlement 
to service connection for residuals of back injuries.  This 
claim is not inextricably intertwined with the current appeal 
and is, therefore, referred to the RO for appropriate action.  


REMAND

A significant change in the law occurred during the pendency 
of the veteran's appeal.  Specifically, on November 9, 2000, 
the President signed into law the Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).  In 
part, this law eliminates the concept of a well-grounded 
claim, redefines the obligations of the Department of 
Veterans Affairs (VA) with respect to the duty to assist, and 
supercedes the decision of the United States Court of Appeals 
for Veterans Claims (Court) in Morton v. West, 12 Vet. App. 
477 (1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 
(U.S. Vet. App. Nov. 6, 2000) (per curiam order), which had 
held that VA cannot assist in the development of a claim that 
is not well grounded.  This change in the law is applicable 
to all claims filed on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000 and to such claims 
which were filed before the date of enactment but which were 
not yet final as of that date.  Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).  See 
also Karnas v. Derwinski, 1 Vet. App. 308 (1991).  

Due to the change in the law brought about by the Veterans 
Claims Assistance Act of 2000, a remand in the present case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  In addition, because the RO has not yet considered 
whether any additional notification or development action is 
required under the Veterans Claims Assistance Act of 2000, a 
decision by the Board at this time would be potentially 
prejudicial to the veteran.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 
1992) (published at 57 Fed. Reg. 49,747 (1992)).  Therefore, 
for these reasons, a remand is required.  

Specifically, service medical records in the present case 
reflect treatment for shin splints, patellofemoral joint 
syndrome, and right foot pain in June 1998.  A limited bone 
scan completed on the veteran's pelvis and both lower 
extremities in the same month showed evidence of focal hot 
uptakes involving the right second metatarsal and right third 
distal metatarsal as well as a slight focal increased tracer 
uptake involving the left mid-shaft tibia posteriorly.  

The veteran was discharged from active military duty in 
August 1998.  In the following month, he underwent a VA 
general medical examination.  According to the report of this 
evaluation, the veteran informed the examiner that he had 
developed shin splints in approximately the fourth week of 
his basic training; that he was told that he had sustained 
multiple stress fractures; that he was placed on crutches and 
orthopedic shoes; that, although he was treated 
conservatively, he was forced to do exercises which caused 
increased pain in his lower extremities; that he was given 
crutches and orthopedic shoes; and that he was coerced into 
accepting an entry level discharge rather than a discharge 
based on physical disability.  The veteran denied taking any 
medication or using crutches or braces for assistance in 
walking.  He did complain of daily pain in his legs and feet, 
especially with prolonged standing and reported that his 
symptoms were relieved by rest.  

An examination of both of the veteran's lower extremities 
from his knees down showed no swelling, bony abnormality, 
tissue changes, stasis changes, erythema, or areas of point 
tenderness.  Evaluation of his ankles demonstrated full range 
of motion and no swelling, effusion, or heat.  Examination of 
his forefeet and feet showed no swelling, erythema, bony 
abnormalities, signs of plantar fascial pain, Achilles tendon 
pain in either foot, or toe deformity.  

X-rays taken of the veteran's right and left tibia and fibula 
showed no findings to suggest a fracture or bony pathological 
change.  X-rays taken of his right and left ankles revealed 
no findings suggestive of a fracture, dislocation, or bony 
pathological change.  X-rays taken of his right foot showed a 
healing stress fracture of the mid shaft of the second 
metatarsal.  X-rays taken of his left foot indicated no 
findings suggestive of a fracture, dislocation, or bony 
pathological change.  A bone scan completed on his lower 
extremities on the same day confirmed the presence of a 
healing stress fracture in the mid-aspect of his right second 
metatarsal.  Based on these findings, the examiner diagnosed 
a healing stress fracture of the right mid-shaft of the 
second metatarsal and concluded that the veteran had an 
otherwise normal physical and radiographic examination.  

Significantly, a subsequent private medical record dated in 
April 1999 indicates that the veteran has been treated for 
leg pain.  On remand, therefore, the Board believes that the 
veteran should be accorded a VA examination by an orthopedist 
to determine if the veteran does in fact have any residual 
disabilities of his lower extremities associated with his 
active service.  

Additionally, the Board notes that, in a September 1999 
statement, the veteran explained that he now experiences 
chronic pain in his lower back, legs, and feet and that a 
physician has told him that the pain might be the result of 
nerve damage.  The veteran also stated that a stress fracture 
was shown when he was discharged.  On remand, therefore, the 
Board believes that an attempt should be made to obtain 
copies of records of treatment that the veteran has received 
for his lower extremities since his discharge from active 
military duty.  

Accordingly, this case is REMANDED to the RO for the 
following actions:  

1.  After procuring any necessary 
authorization, the RO should obtain all 
available treatment records, which are not 
on file and which pertain to treatment 
that the veteran has received for both of 
his lower extremities since his separation 
from service which have not been 
previously submitted.  

2.  Thereafter, a VA examination should 
be conducted by an orthopedist to 
determine the nature, severity, and 
etiology of any right lower extremity 
disability and left lower extremity 
disorder that the veteran may have.  The 
claims folder, and a copy of this remand, 
should be made available to the examiner.  
The examination should include all 
necessary specialized evaluations, tests 
and studies.  Following the examination 
and in conjunction with a complete review 
of the claims folder, the examiner should 
render any appropriate diagnoses of 
disabilities involving the veteran's 
lower extremities and should express an 
opinion as to whether it is as likely as 
not that any right lower extremity 
disorder or left lower extremity disorder 
which is diagnosed on examination is 
related to the veteran's military 
service.  A complete rationale for any 
opinion expressed should be included in 
the examination report.

3.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light of 
the changes in the law, the RO should 
refer to VBA Fast Letter 00-87 
(November 17, 2000), as well as to any 
pertinent formal or informal guidance that 
is subsequently provided by the 
Department, including, among others 
things, final regulations and General 
Counsel precedent opinions.  Any binding 
and pertinent court decisions that are 
subsequently issued should also be 
considered.  

4.  The RO should then re-adjudicate the 
issues of entitlement to service 
connection for residuals of an injury to 
the right lower extremity and residuals of 
an injury to the left lower extremity.  If 
the benefits sought on appeal remain 
denied, the veteran and his representative 
should be provided with a supplemental 
statement of the case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include the applicable law and 
regulations considered pertinent to the 
issues currently on appeal as well as a 
summary of the evidence received since the 
issuance of the statement of the case.  An 
appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.  

The veteran has the right to submit additional evidence and 
argument on the matters that the Board has remanded to the 
RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.  



		
	THERESA M. CATINO
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


